United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1203
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Terry Jerome Pitts

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: December 27, 2018
                             Filed: January 9, 2019
                                 [Unpublished]
                                 ____________

Before GRUENDER, WOLLMAN, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.

       Terry Pitts appeals a 15-year prison sentence and an order to pay $1,593.55 in
restitution. He received both after pleading guilty to discharging a firearm in
furtherance of a drug-trafficking crime, 18 U.S.C. § 924(c)(1)(A)(iii).
      When he pleaded guilty, Pitts signed a plea agreement containing a term that
“waive[d]” his right to appeal any restitution order. This term is enforceable, even
though the district court1 did not discuss it with him, and requires us to disregard his
challenge to the restitution award. Cf. United States v. Molzen, 382 F.3d 805, 807
(8th Cir. 2004).

       We also reject Pitts’s other claims. We conclude that his sentence is
substantively reasonable, see United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc), his ineffective-assistance-of-counsel claims are premature, see
United States v. Brown, 183 F.3d 740, 743 (8th Cir. 1999) (“We will consider an
ineffective assistance of counsel claim on direct appeal only in exceptional cases
where the district court has developed a record on the ineffectiveness issue or where
the result would otherwise be a plain miscarriage of justice.”), and his indictment was
not constructively amended. Accordingly, we affirm the judgment. See 8th Cir.
R. 47B.
                        ______________________________




      1
       The Honorable D.P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas.

                                          -2-